Case 18-17927-elf       Doc 94     Filed 05/14/20 Entered 05/14/20 14:10:55            Desc Main
                                   Document      Page 1 of 5



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                     Chapter 13
 Finny George,
                   Debtor(s).                        Case No. 18-17927




            NOTICE OF FIRST HOME LOAN PAYMENT POSTPONEMENT

               Please take notice that on April 15, 2020, upon request of the Debtor(s), or if

applicable Co-Debtor(s), THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW

YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,

ALTERNATIVE LOAN TRUST 2006-43CB, MORTGAGE PA agreed to postpone the monthly

payment amount for the home loan ending in 0976 secured by property at 2124 WELSH RD

PHILADELPHIA PA, (the “Home Loan”) for three (3) months (the “First Postponement

Period”). The First Postponement Period starts with April 01, 2020 and will continue until June

30, 2020. The postponed payment amounts may be added to the end of the term of the Home

Loan and are not being waived or forgiven. Additionally, interest will, to the extent permitted by

law (including any confirmed bankruptcy plan), continue to accrue during this time period. At

the end of the First Postponement Period, the regular payment schedule provided for under the

Home Loan (or if applicable the Debtor(s) confirmed bankruptcy plan) will resume without

further notice, and the First Postponement Period will terminate absent: (1) the Debtor(s), or if

applicable Co-Debtor(s), submission of a second payment postponement request through (i)

bankofamerica.com/coronavirus, (ii) Bank of America’s virtual assistant, Erica®, or (iii) Bank of

America’s mobile banking app; and (2) THE BANK OF NEW YORK MELLON FKA THE

BANK OF NEW YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE


                                                 1
Case 18-17927-elf       Doc 94     Filed 05/14/20 Entered 05/14/20 14:10:55                Desc Main
                                   Document      Page 2 of 5



CWALT, INC., ALTERNATIVE LOAN TRUST 2006-43CB, MORTGAGE PA’s subsequent

agreement to the second payment postponement request.

               If a second payment postponement request is not submitted, Bank of America,

N.A. will reach out to Debtor(s), or if applicable Co-Debtor(s), at the end of the First

Postponement Period, to work out repayment options based on the Debtor(s)’, or if applicable

Co-Debtor(s)’, circumstances, including the potential option to add the postponed payments to

the end of Debtor(s) loan. Bank of America, N.A. will also work on this repayment plan, as

required, with the third party that currently owns or insures the Debtor(s)’ loan.

               Alternatively, if a second payment postponement request is submitted by

Debtor(s), or if applicable Co-Debtor(s), and agreed to by THE BANK OF NEW YORK

MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE

CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST 2006-

43CB, MORTGAGE PA, it is anticipated that Debtor(s), or if applicable Co-Debtor(s), will be

advised as how a request to be evaluated for available options, including long-term assistance

options, can be made at termination of the second payment postponement period.

               To the extent a payment is made on the Home Loan during the First

Postponement Period, the funds will be used to reduce the principal balance on the Home Loan,

but will not extend the First Postponement Period, and the acceptance of such funds by THE

BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR

THE CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST

2006-43CB, MORTGAGE PA should not be construed as a waiver of THE BANK OF NEW

YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE

CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST 2006-



                                                 2
Case 18-17927-elf       Doc 94     Filed 05/14/20 Entered 05/14/20 14:10:55            Desc Main
                                   Document      Page 3 of 5



43CB, MORTGAGE PA’s rights under the Home Loan, applicable bankruptcy law, or

applicable non-bankruptcy law. THE BANK OF NEW YORK MELLON FKA THE BANK OF

NEW YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC.,

ALTERNATIVE LOAN TRUST 2006-43CB, MORTGAGE PA expects that, to the extent

necessary, the Debtor(s) will also promptly take any required actions with the Court to effectuate

the terms of the payment postponement described in this Notice.

               Please take further notice that if the Debtor(s), or if applicable Co-Debtor(s), pays

property taxes and insurance on their own under the terms of the Home Loan, the Debtor, or if

applicable Co-Debtor(s), should continue to pay those obligations when they come due or as

otherwise required by any applicable bankruptcy plan. If the amounts are not paid, THE BANK

OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE

CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST 2006-

43CB, MORTGAGE PA may, in order to insure that its collateral is adequately protected, and

subject to any applicable bankruptcy plan, pay those obligations on the Debtor(s)’, or if

applicable Co-Debtor(s)’, behalf and establish an escrow account for payments going forward. If

this occurs, THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS

TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE

LOAN TRUST 2006-43CB, MORTGAGE PA will notify the Debtor(s), or if applicable Co-

Debtor(s), of the change and file a payment change notice with this Court as required.

               If the Debtor(s), or if applicable Co-Debtor(s), pays property taxes and insurance

obligations through an escrow account established under the terms of the Home Loan, THE

BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR

THE CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST



                                                 3
Case 18-17927-elf        Doc 94   Filed 05/14/20 Entered 05/14/20 14:10:55                 Desc Main
                                  Document      Page 4 of 5



2006-43CB, MORTGAGE PA will continue to pay those obligations when they come due during

the First Postponement Period. Any shortage that may occur as a result of the payment

postponement will be captured in the next annual analysis. Debtor(s), or if applicable Co-

Debtor(s), may continue to make deposits to the escrow account during the First Postponement

Period to prevent a subsequent escrow shortage, but the Debtor(s), or if applicable Co-Debtor(s),

is not obligated to do so.

               Finally, please note that during the First Postponement Period the Debtor(s), or if

applicable Co-Debtor(s), monthly Home Loan statements may reflect the payment amounts

postponed as past due balances. To the extent that occurs, the Debtor(s), or if applicable Co-

Debtor(s), should disregard that portion of the Home Loan statement.

               Nothing under this Notice should be construed as a waiver of THE BANK

OF NEW YORK MELLON FKA THE BANK OF NEW YORK, AS TRUSTEE FOR THE

CERTIFICATEHOLDERS OF THE CWALT, INC., ALTERNATIVE LOAN TRUST

2006-43CB, MORTGAGE PA’s rights under the Home Loan, applicable bankruptcy law,

or applicable non-bankruptcy law.




                                                     /s/ Quincina Wooten        Date: 05/14/2020

                                                     Quincina Wooten
                                                     Assistant Vice President

                                                     Bank of America, N.A.




                                                4
         Case 18-17927-elf         Doc 94      Filed 05/14/20 Entered 05/14/20 14:10:55                 Desc Main
                                               Document      Page 5 of 5



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
      16001 N. Dallas Pkwy
      Addison, TX 75001
A true and correct copy of the foregoing document entitled (specify): Notice of Forbearance
      Finny George                                                     Case No: 18-17927
                                                                        Chapter: 13
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                       D   Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
                 020  , I served the following persons and/or entities at the last known addresses in this bankruptcy
On (date) 05/14/2
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
  Debtor's Attorney:            Trustee:
  KENNETH G. HARRISON           WILLIAM C. MILLER, ESQ.
  5 Neshaminy Interplex Dr      PO Box 1229
  Ste 115                       Philadelphia PA 19105-1229
  Trevose PA 19053-6967
                                                                       D    Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                       D   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/14/2020                Quincina Wooten                                    /s/Quincina Wooten
 Date                      Printed Name                                        Signature
